Citation Nr: 0823739	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-40 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for  entitlement to service connection for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to November 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and November 2006 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which, in pertinent 
part, found that new and material evidence had not been 
submitted to reopen the claim for entitlement to service 
connection for an anxiety disorder with major depression and 
denied entitlement to service connection for PTSD.  

In May 2008, the veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The veteran has PTSD due to an in-service sexual assault 
that has been corroborated by credible evidence.

2.  The veteran's claim for entitlement to service connection 
for major depression was denied in an unappealed May 2001 
rating decision.

3.  The evidence received since the May 2001 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim.

4.  Major depression was incurred during active duty service. 


CONCLUSIONS OF LAW

1.  PTSD was incurred in active duty service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  New and material evidence has been received to reopen a 
claim seeking service connection for major depression.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Major depression was incurred in active duty service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claims.  



Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The veteran was denied entitlement to service connection for 
major depression in a May 2001 unappealed rating decision on 
the RO's determination that the veteran's major depression 
was not incurred as a result of active duty service.  The 
subsequently received evidence includes February 2006 and May 
2008 statements from the veteran's VA therapists that his 
major depression is secondary to his reported incidents of 
sexual trauma during active service.  In addition, the record 
also contains the opinion of the June 2006 VA examiner that 
the veteran's depression was at least as likely as not first 
evident during active duty service or severely exacerbated 
during this time.  This medical nexus evidence is clearly new 
and material and reopening of the claim is in order. 

Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that he incurred PTSD and major 
depression disorder as result of sexual abuse by several 
other Marines during active duty service.  Service treatment 
records are negative for evidence of a psychiatric condition 
or that the veteran was sexually assaulted.  The examination 
report for separation in November 2001 shows that the veteran 
was found to be psychiatrically normal.

Where the veteran's claimed PTSD stressor is not related to 
combat, a veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain corroborative evidence which substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

In this case, the post-service medical evidence of record 
shows that the veteran has undergone multiple 
hospitalizations for detoxification for heroin abuse, with 
the first hospitalization in January 1987.  At that time, the 
veteran reported a 15 year history of using heroin, beginning 
during military service.  

The veteran first reported a history of military sexual 
trauma during a VA psychiatric examination in June 2005.  He 
also stated that he had never told anyone of these incidents, 
and that his heroin use began in the military following his 
sexual trauma.  At that time, diagnoses of an anxiety 
disorder and rule out PTSD were made.  The examiner found 
that the veteran as likely as not had a mental disorder that 
would turn out to be PTSD secondary to physical and sexual 
abuse in the military.  The examiner also concluded that the 
veteran's depression was more than likely first evident 
during service or was severely exacerbated during that time.  
He had no doubts as to the veracity of the veteran's reported 
military sexual trauma.

The veteran has undergone counseling for his PTSD, major 
depression, and substance dependence at the Dallas VAMC and 
Vet Center and consistently related a history of military 
sexual trauma.

The veteran also underwent additional VA examinations in 
August 2005 and November 2006 that establish diagnoses of an 
anxiety disorder with depression, a cognitive disorder, and 
PTSD.  The November 2006 VA examiner found that it was more 
likely than not that the veteran's PTSD and major depression 
were developed secondary to being sexually assaulted during 
active duty service.

In support of his claims, the veteran has also submitted 
letters from his VA and Vet Center therapists, dated February 
2006 and May 2008.  Both provide opinions that the veteran's 
statements regarding his sexual assault in the military are 
credible and that his PTSD and major depression are related 
to these incidents. 

The opinions of the June 2005 and November 2006 VA examiners, 
as well as the opinions by the veteran's therapists, 
establish the first two requirements for service connection 
for PTSD and major depression.  The veteran has clearly been 
diagnosed with PTSD and major depression that have been 
linked to his reported in-service stressor, i.e., the sexual 
assaults by other Marines.  

The Board must next determine whether there is credible 
supporting evidence that the veteran's in-service stressors 
actually occurred.  Because the claim is based on a personal 
assault in service, the credible supporting evidence can 
consist of evidence of behavior changes.

In his May 2008 letter, the veteran's therapist noted 
behavior changes that included an inability to tolerate being 
touched sexually, the use of alcohol and heroin, and legal 
problems that lead to years in prison.  This report is 
consistent with the findings of other mental health 
professionals.  

In sum, the evidence shows diagnosed PTSD, medically 
attributed to in-service personal assault for which there is 
credible supporting evidence.  

The last final denial of service connection for major 
depression took place in a May 2001 rating decision.  The 
basis for the denial was that there was no evidence relating 
a current psychiatric disability to service.  Evidence 
received since that decision includes opinions from mental 
health professionals linking current major depression to the 
personal assault in service.  This evidence was not 
previously of record and pertains to an element found lacking 
in the prior denial.  This evidence is thus, new and 
material.

There is no evidence against the opinions linking current 
major depression to the in-service personal assault.  
Accordingly, the evidence is in favor of the grant of service 
connection for major depression.  


ORDER

Entitlement to service connection for PTSD is granted.

New and material evidence having been received, the claim for 
entitlement to service connection for major depressive 
disorder is reopened.

Entitlement to service connection for major depressive 
disorder is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


